Title: To Thomas Jefferson from John Adams, 9 October 1787
From: Adams, John
To: Jefferson, Thomas



Dear Sir
Grosvenor Square Oct. 9. 1787

I sent you a copy of my second volume by Mr. Barthelemy the French Chargé here now Minister, with a Letter about Money matters. In your favour of Sept. 28. you dont mention the receipt of them.—I have indeed long thought with Anxiety of our Money in the hands of our Friends, whom you mention, and have taken the best Precaution in my Power, against Accidents. I do not consider the Game as up. But a disgrace has happened, which is not easy to get rid of.—Disgrace is not easily washed out, even with blood. Lessons my dear Sir, are never wanting. Life and History are full. The Loss of Paradise, by eating a forbidden apple, has been many Thousand years a Lesson to Mankind; but not much regarded. Moral Reflections, wise Maxims, religious Terrors, have little Effect upon Nations when they contradict a present Passion, Prejudice, Imagination, Enthusiasm or Caprice. Resolutions never to have an hereditary officer will be kept in America, as religiously as that of the Cincinnati was in the Case of General Greens son. Resolutions never to let a Citizen ally himself with Kings will be kept untill an Opportunity presents to violate it. If the Duke of Angoleme, or Burgundy, or especially the Dauphin should demand one of your beautiful and most amiable Daughters in Marriage, all America from Georgia to New Hampshire would find their Vanity and Pride, so agreably flattered by it, that all their Sage Maxims would give way; and even our Sober New England Republicans would keep a day of Thanksgiving for it, in their hearts. If General Washington had a Daughter, I firmly believe, she would be demanded in Marriage by one of the Royal Families of  France or England, perhaps by both, or if he had a Son he would be invited to come a courting to Europe.—The Resolution not to call in foreign Nations to settle domestic differences will be kept untill a domestic difference of a serious nature shall break out.—I have long been settled in my own opinion, that neither Philosophy, nor Religion, nor Morality, nor Wisdom, nor Interest, will ever govern nations or Parties, against their Vanity, their Pride, their Resentment or Revenge, or their Avarice or Ambition. Nothing but Force and Power and Strength can restrain them. If Robert Morris should maintain his Fortune to the End, I am convinced that some foreign Families of very high rank will think of Alliances with his Children. If the Pen Family should go to America, and engage in public affairs and obtain the Confidence of the People, you will see Connections courted there. A Troop of Light Horse from Philadelphia meeting Dick Pen in New Jersey, will strike the Imaginations of Princes and Princesses. How few Princes in Europe could obtain a Troop of Light Horse to make them a Compliment of Parade. In short my dear Friend you and I have been indefatigable Labourers through our whole Lives for a Cause which will be thrown away in the next generation, upon the Vanity and Foppery of Persons of whom we do not now know the Names perhaps.—The War that is now breaking out will render our Country, whether she is forced into it, or not, rich, great and powerful in comparison of what she now is, and Riches Grandeur and Power will have the same effect upon American as it has upon European minds. We have seen enough already to be sure of this. A Covent Garden Rake will never be wise enough to take warning from the Claps caught by his Companions. When he comes to be poxed himself he may possibly repent and reform. Yet three out of four of them become even by their own sufferings, more shameless instead of being penitent.
Pardon this freedom. It is not Melancholly: but Experience and believe me without reserve your Friend,

John Adams.


O tempora—oh mores

